Same Case — -On a Re-hearing.
Merrick, C. J.
A re hearing having been’granted in this case, on a reconsideration of the question, we think the appeal may be maintained, as we understand the defendant has abandoned all right of appeal against his warrantor.
The case was before this court on the question of title in 1855, and is reported in 10 An. 133. The question now presented grows out of the improvements and rents.
There is a bill of exception to the refusal of the District Court to compel the experts to report after the expiration of the time appointed for their report. We cannot say that the judge erred. It was a matter of discretion with him whether, in a case of this kind, he would do so, or leave to the parties the benefit of the testimony of the experts before the jury.
On the merits, there is some conflict of testimony, and some of it appears to have been disregarded by the jury. But looking to the situation of the land and the proof, we can safely say that the improvements have benefited plaintiff’s place in a sum equal to the value of the rent while in possession of defendant.
It is, therefoi'e, ordered, that the judgment of the lower court be avoided and reversed, and that there be judgment in favor of the defendant in plaintiff’s original demand, and in favor of the plaintiff on defendant’s reconventional demand, and that the plaintiff pay the costs in both courts.
Land, J., absent.